DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               MICHAEL MOCCIA and DENISE MOCCIA,
                          Appellants,

                                    v.

                 WELLS FARGO, as trustee in trust for
                    SASCO 2007-MLN1 TRUST,
                           Appellee.

                              No. 4D18-710

                          [October 18, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William L. Roby, Judge; L.T. Case No. 2014CA001628.

  W. Trent Steele and Millie Orrico of Steele Law, Hobe Sound, for
appellant Michael Moccia.

  Nicholas Agnello of Burr & Forman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.